Argued July 13, decided July 26, 1910.
On the Merits.
[110 Pac. 398.]
Mr. Justice Eakin
delivered the opinion of the court.
2. It is first urged that the complaint does not state facts sufficient to constitute a cause of action in that it does not allege that, at the time of the commencement of the action, plaintiff was the owner and entitled to the possession of the goods. But counsel overlooks the sixth subdivision of the complaint, which states that, at all times and dates mentioned, plaintiff was and now is the owner and entitled to the immediate possession of the property, which is a sufficient allegation in that regard.
3. The question for determination is whether, by the delivery of the goods to Adams, such a title passed that *29an innocent purchaser from him might acquire a title thereto as against plaintiff. That depends upon whether the sale was one in which the title to the goods was to remain in the vendor, until some condition precedent is fulfilled, or the delivery was unconditional.
4. The law presumes a sale to be for cash, when nothing is said to the contrary, and, upon a sale for cash, payment and delivery are concurrent acts. If the price is not paid at the time of the delivery of the goods the vendor may immediately reclaim them. Mechem, Sales, § 551.
“Where the buyer is by the contract bound to do anything as a condition, either precedent or concurrent, on which the passing of the property depends, the property will not pass until the condition be fulfilled, even though the goods may have been actually delivered into the possession of the buyer.” Benjamin, Sales,- § 320.
And in his notes to this rule, at page 299, he says:
“It being clear that, in the absence of any credit expressly or impliedly allowed, payment is a condition precedent, or at least concurrent, it necessarily follows that the right of property does not pass until that is done, even though the article is delivered.”
No title will pass even to an innocent purchaser, for value from the vendee, unless the circumstances show that the vendor waived his right to immediate payment: Johnson-Brinkman Co. v. Central Bank, 116 Mo. 558, 570 (22 S. W. 813 : 38 Am. St. Rep. 615.)
5. Whether the vendor, upon delivery of the goods, thereby waives immediate cash payment and thus permits the title to pass, is a question of fact to be determined from the circumstances.
6. If the delivery is voluntarily made, without immediate payment being insisted on, the condition is waived. Some authorities hold that, in case of an innocent purchaser from the vendee, waiver will be more readily inferred from delivery, if there is no express reservation of title: Mechem, Sales, § 554; Benjamin, Sales, p. 219; *30National Bank of Commerce v. R. R. Co. 44 Minn. 224 (46 N. W. 342, 560: 9 L. R. A. 263: 20 Am. St. Rep. 566) ; Hirschorn v. Canney, 98 Mass. 149; Armour v. Pecker, 123 Mass. 143.
7. In the present case the sale was a cash sale, and payment was attempted to be made by check on the bank in which the purchaser had neither funds nor credit. Delivery of the goods was made with the understanding that the check represented the cash. The delivery was, therefore, conditioned that the check would be honored. There is a distinction between a sale, induced by fraud, in which the vendor, in ignorance óf the fraud, transfers the title and possession, in which the sale is voidable, but not void, and an innocent purchaser from the vendee may acquire a good title (Burns v. Kennedy, 49 Or. 588: 90 Pac. 1102; Truxton v. Fait & Slagle Co., 1 Pennewell (Del.) 483: 42 Atl. 431: 73 Am. St. Rep. 81; Moore v. Moore, 112 Ind. 149: 13 N. E. 673: 2 Am. St. Rep. 170) ; and a case in which the vendor does not intend to part with the title until the price is paid, the delivery and payment being concurrent acts, and although the goods are delivered to the vendee, yet, without payment, no title will pass. In the one case it is intended that the title shall pass; in the other, that it shall not: National Bank of Commerce v. R. R. Co., 44 Minn. 224 (46 N. W. 342, 560: 9 L. R. A. 263: 20 Am. St. Rep. 566) ; Hodgson v. Barrett, 33 Ohio St. 63 (31 Am. Rep. 527.)
It is said in Evansville & Terra Haute Railroad Co. v. Erwin, 84 Ind. 457, 464:
“Where payment is to be made simultaneously with delivery, and is omitted, evaded, or refused by the vendee on getting the goods under his control, the delivery in such a case is merely conditional, and the nonpayment would be an act of fraud entering into the original agreement, which would render the whole contract void, and the seller would have the right instantly to reclaim the goods.”
*31The judge quotes with approval from Cog gill v. Hartford R. R. Co., 3 Gray (Mass.) 545:
“The vendee, in such cases, acquires no property in the goods. * * The delivery, which in ordinary cases passes the title to the vendee, must take effect according to the agreement of the parties. * * The vendee, therefore, in such cases having no title to the property, can pass none to others.”
He further holds that the attempted sale by the vendee did not preclude the vendor from regaining his property.
In Schne’der v. Lee, 33 Or. 578 (17 Pac. 269), relating to a conditional sale, where it was urged that the purchaser from the vendee in such a case should be protected, Mr. Justice Thayer holds to the contrary, following Singer Mfg. Co. v. Graham, 8 Or. 17 (34 Am. Rep. 572), and Harkness v. Russell, 118 U. S. 663 (7 Sup. Ct. 51: 30 L. Ed. 285.) In the sale in the case of Schneider v. Lee, the title was expressly reserved, pending payment, but the vendor’s rights did not depend upon notice to the subvendee, but upon want of title in the original vendee.
8. In National Bank of Commerce v. R. R .Co., 44 Minn. 224 (46 N. W. 342, 560: 9 L. R. A. 263: 20 Am. St. Rep. 566). Johnson-Brinkman Co. v. Central Bank, 116 Mo. 558, 570 (22 S. W. 813: 38 Am. St. Rep. 615), Canadian Bank v. McCrea, 106 Ill. 281, and Commonwealth v. Devlin, 141 Mass. 423 (6 N. E. 64), the sales were for cash and payments were made by checks, which were dishonored, and it was held that no title passed to the vendee, and that the goods might be reclaimed by the vendor from a subsequent purchaser.
Mechem, Sales, § 554, states that, where the payment of the purchase price is expressly or impliedly a condition precedent to the passing of title, the delivery is deemed to be conditional, and, if payment is refused, the vendor may reclaim his goods either from the vendor or any one claiming through him. To the same effect are Sections 551, 552, 555, Id.; Benjamin, Sales, §§ 320, 343, and note *32on page 299; Johnson-Brinkman Co. v. Central Bank, 116 Mo. 558, 570 (22 S. W. 813: 38 Am. St. Rep. 615); National Bank of Commerce v. R. R. Co., 44 Minn. 224 (46 N. W. 342, 560: 9 L. R. A. 263: 20 Am. St. Rep. 566) ; Hirschorn v. Canney, 98 Mass. 149; Armour v. Pecker, 123 Mass. 143; Evansville & Terra Haute Railroad Co. v. Erwin, 84 Ind. 457, 464; Furniture Co. v. Hill, 87 Me. 17 (32 Atl. 712) ; Dudley v. Sawyer, 41 N. H. 326.
If the intention of the vendor in a cash sale, as gathered from the circumstances of the transaction, was to pass the title with the delivery of possession or if he waived immediate payment, then as to an innocent purchaser the title will pass. Mechem, Sales, § 552; Bowen v. Burk, 13 Pa. 146; Furniture Co. v. Hill, 87 Me. 17 (32 Atl. 712; Oester v. Sitlington, 115 Mo. 247 (21 S. W. 820.) As to such a waiver of immediate payment, see, also, note to Fishback v. Van Dusen, 33 Minn. 111 (22 N. W. 244) in 24 Am. Law Reg. (N. S.) 514.
In the present case every circumstance tends to show that the vendor did not waive immediate payment of the price of the goods. The purchaser was a stranger to him, and there was no intention to deliver the goods upon his credit, but plaintiff expected to receive the cash upon the presentation of the check, and evidently would not have parted with the goods otherwise. The delivery was conditional, and defendant acquired no title.
The judgment is affirmed. Affirmed.